Citation Nr: 1212893	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability, to include early degenerative changes involving L1-L2 and L5-S1 discs.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to November 1981. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The claim was remanded in February 2011 for further development.  

Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).


REMAND

In its February 2011 Remand, the Board noted that the Veteran underwent a September 2008 VA examination; but the examination report was inadequate to decide the Veteran's claim.  The examination report was inadequate, in part, because the Veteran reported a 20 year history of back pain, and the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board found that since the Veteran is competent to testify to chronicity of symptomatology, this matter should be considered by the examiner in the discussion.

Consequently, the Board remanded the claim so that the Veteran could undergo another examination and so that a VA examiner could render an opinion that would include a discussion of the Veteran's lay statements.  

The RO scheduled a VA examination that took place in February 2011.  However, the examiner failed to discuss the Veteran's lay statements of continuity of symptomatology.  In fact, he failed to render any opinion at all regarding whether the Veteran's current back disability is related to service.  The only opinion he even attempted to render was one in regards to DeLuca criteria.  The RO noted only that the examiner had not reviewed the claims file; and it requested an addendum.  Another examiner reviewed the claims file and submitted a March 2011 addendum.  The addendum only agreed with the assessment of the February 2011 examiner.  Once again, there was no relevant opinion rendered, nor was there any discussion on the Veteran's lay statements of continuity of symptomatology.  

The RO noted that neither the February 2011 examination report nor the March 2011 addendum addressed the question at issue in this case.  Consequently, the RO made another attempt at acquiring a satisfactory medical opinion.  An October 2011 examination report reflects that the examiner reviewed the claims file extensively.  The examiner rendered an opinion weighing against the Veteran's claim.  However, the rationale was, in toto: "Review of the [claims] file shows normal x-rays in the service after [the Veteran's] claimed injury.  [The February 2011 examiner's] evaluate indicated an spondylosis etiology for [the Veteran's] current disability which is not constant with his condition treated in service."  Once again, the examiner failed to even acknowledge (much less discuss) the Veteran's lay statements of continuity of symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability, to include degenerative disc disease and radiculopathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service or is related to any in-service disease, event, or injury, to include the 1981 motor vehicle accident.  Additionally, the examiner should consider the Veteran's service treatment records, the September 2008 VA examination, 1987 VA medical report, VA outpatient treatment records, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


